DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications for the present US application number 17/157,859 last filed on January 25th, 2021.
Claims 1-20 are pending and have been examined, directed to quality of service in a distributed system.

Information Disclosure Statement
The information disclosure statements submitted on January 25th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the parent application U.S. Patent No. 10,904,358. Although the claims at issue are not identical, they are not patentably distinct from each other because here in this application amongst other minor details, 1) the evaluation and estimation of the impact value is less stringent, requiring only two out of the three variables, which can be easily met and 2) deciding on the validity is similar to deciding on an invalidity as the system still tries to accommodate the user’s QoS requirements.  In other words, not being able to meet those requirements is referred to as the invalidity condition, but being able to meet the requirements is referred to now as the validity condition – different labels of the same decision process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2013/0155961 A1 to Brunnenmeyer, David J. (“Brunnenmeyer”).

As to claim 1, Brunnenmeyer discloses a method comprising:
identifying, by a processing device of a multi-tenant distributed storage system, a quality of service (QoS) policy associated with a tenant in view of a tenant identifier of the tenant, wherein the QoS policy comprises a threshold value of a performance parameter of the distributed storage system (Brunnenmeyer discloses of an overall system that can receive and service requests from multiple users.  The system can also determine/identify QoS requirements associated with each of the users/tenants of the system, e.g., Brunnenmeyer: ¶¶ [0023] and [0035-38]);
receiving a service request from the tenant (the system can receive requests from its various users, e.g., Brunnenmeyer: ¶ [0035]);
estimating, in view of a subset of a plurality of historical records, an impact value indicating an impact of the service request on the performance parameter of the distributed storage system, wherein the estimating is based on a comparison between (i) two or more of the tenant identifier of the tenant, a request type of the service request or a request size of the service request, and (ii) corresponding two or more of a tenant identifier, a request type or a request size of respective historical records in the subset (the system can make the determination of whether there is sufficient resources to accommodate a request’s requirements as specified by the user’s QoS or ;
determining, in view of the impact value, an estimated value of the performance parameter to result from servicing the service request of the tenant (following the above steps and interpretations, the previous estimation factors into the system’s determination of the overall system’s performance in deciding to service the client’s request or not, which also factors in the “performance parameter” or the user’s minimum QoS threshold levels, which was established in the first limitation.  
And, the results of this determination step or “the estimated value” can be broadly interpreted as a placeholder term that results in either a yes or no condition, which in view of the next step below, the system would act upon this value to either carry out the request or not); and
responsive to an evaluation of the estimated value of the performance parameter in view of the threshold value of the performance parameter, allocating computing resources of the multi-tenant distributed storage system to execute an operation associated with the service request (following the above steps and interpretations, the system would iterative check to ensure that the client’s request can be met by adjusting the service levels or re-allocating computer resources like the bandwidth while still within the range of meeting the user’s requested service level requirements, e.g., Brunnenmeyer: ¶¶ [0040-43], [0031], [0056], and [0061-66]).

As to claim 2, Brunnenmeyer further discloses the method of claim 1, wherein
the threshold value is provided by one of: a minimum threshold value or a maximum threshold value (following claim 1’s interpretation, the “threshold value” as mentioned in the first limitation of claim 1, can be interpreted as a (minimum/maximum) level that the system can operate at (or the amount of resources that the system can dedicate), while still either being able to meet the users’ request and QoS requirements, or deny if it’s beyond the system’s limits, e.g., Brunnenmeyer: ¶¶ [0023] and [0036]); and
the method further comprises responsive to successfully evaluating an invalidity condition with respect to the estimated value in view of the threshold value, performing one of: rejecting the request or discarding the request, wherein the invalidity condition is provided by one of: the estimated value exceeding the maximum threshold value or the estimated value falling below the minimum threshold value (following claim 1’s interpretations, Brunnenmeyer discloses that if the determination yield a negative result and there is not enough resources/bandwidth to .

As to claim 4, Brunnenmeyer further discloses the method of claim 1, wherein the processing device executes a quality of service (QoS) translator operating in one of: a standalone mode or a distributed mode (Based on the present application’s specifications ¶¶ [0015] and [0032] that defines the QoS translator (as shared libraries)  and the two modes, respectively, under broadest reasonable interpretations and without claimed language defining the QoS translator component, the examiner is interpreting as any intermediary component that can perform the functionalities of performing the QoS quality determination for each client’s request.
With that in mind, Brunnenmeyer discloses that the intermediary synchronization module component can operated in a distributed mode as it would be inquiring other components, like the host system to determine the available resources in meeting the user’s requests, e.g., Brunnenmeyer: ¶¶ [0035-36]).

As to claim 5, Brunnenmeyer further discloses the method of claim 1, wherein the performance parameter comprises a latency of tenant request servicing by the distributed storage system (e.g., Brunnenmeyer: ¶ [0023]).

claim 6, Brunnenmeyer further discloses the method of claim 1, wherein the performance parameter comprises a rate of tenant request servicing by the distributed storage system (e.g., Brunnenmeyer: ¶ [0023]).

As to claim 8, Brunnenmeyer further discloses the method of claim 1, wherein:
the threshold value is provided by one of: a minimum threshold value or a maximum threshold value (similar to claim 2, see the similar section of claim 2 as this “threshold value” relates to the system capabilities to meet the user’s QoS requirements); and
the method further comprises responsive to successfully evaluating an invalidity condition with respect to the estimated value in view of the threshold value, delaying the request, wherein the invalidity condition is provided by one of: the estimated value exceeding the maximum threshold value or the estimated value falling below the minimum threshold value (following claim 1’s interpretations and similar to claim 2, Brunnenmeyer discloses that in the case where the determination yields a negative result, as in there is not enough to service to user’s request, then the system can to see if adjustments made on both sides to meet the QoS levels in a negotiation process, which can take a specified period of time.  This period of time can be interpreted as a delay in fulfilling the user’s request, e.g., Brunnenmeyer: ¶¶ [0043] and [0064]).

claims 9, 10, 12, 13, 14, and 16, see the similar corresponding rejections of claims 1, 2, 4, 5, 6, and 8 respectively.

As to claims 17, 18, and 20, see the similar corresponding rejections of claims 1, 2, and 8 respectively.

Claims 3, 7, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0155961 A1 to Brunnenmeyer in view of U.S. Patent Publication No. 2012/0110055 A1 to Van Biljon et al. (“Van Biljon”).

As to claim 3, Brunnenmeyer does not further disclose of the method of claim 1, further comprising receiving a transport layer security (TLS) certificate indicating the tenant identifier (while Brunnenmeyer does not further expressly disclose of the user’s request as further containing a TLS certificate, Van Biljon more expressly discloses of implementing security over the communication channels, such as a TLS channel for authenticating a user for access to the cloud environment.  
Based on Van Biljon’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine and incorporate Van Biljon’s teachings within Brunnenmeyer’s overall system, as the resulting combined system would have an extra layer of security in place).

claim 7, Brunnenmeyer does not further disclose of the method of claim 1, wherein the performance parameter comprises a number of input/output operations per second (iops) performed by the distributed storage system (while Brunnenmeyer does not expressly further disclose of iops, once again Van Biljon more expressly discloses of optimization strategies involving the host systems or servers, wherein I/O operations per second are loaded evenly to maximize performance ratings, (e.g., Van Biljon: ¶ [0138]).
Based on Van Biljon’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine and incorporate Van Biljon’s teachings within Brunnenmeyer’s overall system, as the overall resulting combined system would now have these iops metrics to use a form of measure to determine the system’s capacity to handle other incoming requests.

As to claim 11, see the similar corresponding rejection of claim 3.

As to claim 15, see the similar corresponding rejection of claim 7.

As to claim 19, see the similar corresponding rejection of claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2004/0107281 A1 to Bose et al. - ¶ [0019] and Figure 2A, 214

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/X.Y/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455